NUMBER 13-06-00036-CV

                            COURT OF APPEALS
                  THIRTEENTH DISTRICT OF TEXAS
                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

 IN RE: GUIDANT CORPORATION, GUIDANT SALES CORPORATION,
     GUIDANT PUERTO RICO SALES CORPORATION & CARDIAC
                     PACEMAKERS, INC.
____________________________________________________________

                On Petition for Writ of Mandamus
____________________________________________________________

                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      This mandamus proceeding concerns an agreed confidentiality order entered in

December 2005 that governed the handling of discovery materials in the underlying

proceeding. On January 13, 2006, the trial court struck the stipulated protective order and

the agreement to comply with the order.        On January 19, 2006, relators, Guidant

Corporation, Guidant Sales Corporation, and Guidant Puerto Rico Sales Corporation and

Cardiac Pacemakers, Inc., filed a petition for writ of mandamus and a motion for

emergency temporary relief challenging the trial court's January 13 order. In a per curiam
order, on January 19, 2006, this Court granted the requested emergency relief, stayed the

trial court's January 13 order, and requested a response from the real parties in interest,

Louis E. Motal and Beatrice O. Hinojosa.

       Between January 24, 2006 and March 6, 2008, the parties filed twenty-one joint

motions to stay the proceeding pending the parties' efforts to mutually resolve the issues

raised in relators' petition for writ of mandamus. In each motion, relators and real parties

in interest asked this Court to postpone our request for a response and to refrain from

considering the merits of this mandamus action until the date specified in the motion. They

did not ask us to otherwise modify our January 19 order. In each motion, the parties also

informed the Court that they have entered into an agreement to attempt to resolve the

issue of confidentiality protections for discovery materials in the underlying

proceeding—the same issues raised in relators' petition for writ of mandamus.

       On September 2, 2008, relators filed their twenty-second joint motion to stay the

proceeding asking this Court to again postpone our request for a response and to again

stay our consideration of the petition for writ of mandamus this time until March 9, 2009.

After more than two and one-half years during which time this case has become long over-

due, we decline to do so. We recognize and commend the efforts of the parties to work

toward a resolution of this matter. At the same time, based on those efforts, we conclude

that the filing of the mandamus is premature. Therefore, we dismiss relators' petition for

writ of mandamus as premature, without prejudice to any parties' rights and without

prejudice to refiling a petition utilizing records prepared in this cause. Additionally, we lift

the stay imposed on January 19, 2006, and, based on the numerous agreed motions filed



                                               2
in this matter, presume that the parties will reach an agreement that the trial court will grant

below. See TEX . R. APP. P. 52.8(a).

        Moreover, relators' twenty-second joint motion to stay the proceeding is denied as

moot.

                                                                  PER CURIAM

Memorandum Opinion delivered and
filed this 15th day of September, 2008.




                                               3